Exhibit 10.1

DIONICS, INC.

65 Rushmore Street

Westbury, New York 11590







May 3, 2012




Shangrao Bai Hua Zhou Industrial Co., Ltd.

No. 8 Xin Yang Road

Shangrao City, Jiangxi Province, China




Ladies and Gentlemen:




Reference is hereby made to the Share Exchange Agreement (the “Agreement”) dated
as of January 30, 2012, by and among Dionics, Inc, a Delaware corporation
(“Dionics”), Shangrao Bai Hua Zhou Industrial Co., Ltd., a company incorporated
in the People’s Republic of China (the “Company”), and the shareholders of the
Company (the “Shareholders”).  




Under terms of Section 4.03 and Section 8.01(b) of the Agreement, the Closing or
the Closing Date is to occur on or before such date which is ninety (90) days
from the execution of the Agreement.  Notwithstanding anything to the contrary
contained in the Agreement, the parties hereto hereby agree to amend the
Agreement and extend the Closing or the Closing Date to on or before June 30,
2012.  




Except to the extent specifically modified herein, all terms and provisions of
the Agreement shall continue in full force and effect.  This letter may be
executed in one or more counterparts, each of which, when so executed, shall
constitute an original and all of which shall constitute one instrument and be
deemed effective on the date this letter is fully executed by the parties.  The
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).




If the foregoing meets with your approval, please indicate your acceptance of
the terms set forth in this letter by signing in the space provided below.

Sincerely yours,

DIONICS, INC.




/s/ Bernard L. Kravitz




Bernard L. Kravitz

President




AGREED TO AND ACCEPTED

THIS 3rd DAY OF MAY, 2012




Shangrao Bai Hua Zhou Industrial Co., Ltd.







By:

/s/ Xiao Ling Li

Xiao Ling Li, Chairman




Shareholders:







Xiao Ling Li

Xiao Ling Li



